Citation Nr: 0029387	
Decision Date: 11/07/00    Archive Date: 11/16/00	

DOCKET NO.  99-11 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than February 22, 
1999, for a 50 percent disability evaluation for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


INTRODUCTION

The veteran had active service from October 1963 to October 
1965.  




REMAND

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
VARO in Newark, which increased from 30 percent to 50 percent 
the disability rating for the veteran's PTSD, effective 
February 22, 1999.  

Of record is a December 1997 communication from the veteran 
in which he stated he had elected a new representative, as 
indicated in a VA Form 21-22.  That form reflects the 
appointment of the National Association of County Veterans 
Service Officers as his representative.  

Received in June 1998 was a statement dated June 11, 1997 
(sic) in which reference was made to the veteran's change of 
representative.  It was indicated that in the most recent 
rating decision, the veteran's prior power of attorney was 
still being listed and notified regarding his matters.  The 
January 1999 statement of the case and the subsequent 
supplemental statement of the case reflect that the National 
Association of County Veterans Service Offices was provided a 
copy of each.  However, for some reason, the statement of 
accredited representation in appealed case, dated November 1, 
1999, was from the New Jersey Department of Military and 
Veterans Affairs, the veteran's previous representative.  
There is no recent communication from the National 
Association of County Veterans Service Officers.  

Accordingly, the case is REMANDED for the following:  

The RO should provide the National 
Association of County Veterans Service 
Officers an opportunity to submit any 
argument it may wish on the issue of the 
veteran's entitlement to an effective 
date earlier than February 22, 1999, for 
a 50 percent disability evaluation for 
the veteran's PTSD.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Robert E. O'Brien
	Acting Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


